Title: To John Adams from Abraham Rutledge, 15 June 1798
From: Rutledge, Abraham,Davis, Dennis
To: Adams, John



To the President of the United States—
June 15th. 1798

Permit us Sir the Companies of Infantry, commanded by Captains Rutledge and Davis of Washington County and State of Maryland to join the general voice of our Country in addressing you upon the present important and critical situation of our national affairs, to express our sincere affection for the Government of our choice and our firm determination at every hazard to support it—While we contemplate with the liveliest emotions of Sorrow the unhappy issue which your late attempts to accommodate our differences with France are likely to experience we cannot but derive peculiar consolation from the belief that nothing has been left undone on your part to have ensured them a very different fate, and we are persuaded Sir if the friendly disposition manifested by your instructions to our Envoys at Paris had been met by a similar one on the part of the present Rulers of that nation, the two Republics would ‘ere now have been reunited in the closest bonds of amity and friendship—Under this impression and with full confidence in the wisdom, patriotism, moderation, and energy of our united Councils we deem it our duty to declare that we will support with promptitude and firmness such measures as they may feel themselves indispensibly called on to adopt for our mutual defence and security—We hope Sir that this address will not be less acceptable because a majority of its supporters exercising the right of freemen, have not only indulged but freely expressed their opinions in opposition to certain measures of Government; It ought we conceive rather to enhance its value, in as much as it offers to the an world an animating proof that the American People, however they may differ in sentiment as to their interior arrangements and regulations, will always be found ready to unite and defend with their Lives and fortunes the honor, dignity, and independance of their Country whenever they shall be assailed by any foreign Power upon Earth—
Signed by desire and in behalf of said Companies—



Abraham RutledgeDennis DavisCaptains